
	

114 S3468 IS: To amend the Small Business Act to expand tax credit education and training for small businesses, and for other purposes.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3468
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Coons (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to expand tax credit education and training for small businesses,
			 and for other purposes.
	
	
		1.Definitions
 In this Act— (1)the term Administrator means the Administrator of the Small Business Administration;
 (2)the term Commissioner means the Commissioner of Internal Revenue; and (3)the term small business development center means a center described in section 21 of the Small Business Act (15 U.S.C. 648).
			2.SBA and IRS partnerships
 Beginning not later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner, shall develop partnership agreements that—
 (1)provide for the development of— (A)basic training, including in-person or modular training sessions, relating to Federal income tax credits that benefit small businesses and startups, especially credits for research and experimentation; and
 (B)informational materials relating to such credits, including Internal Revenue Service guidance documents;
 (2)provide the basic training and informational materials developed under paragraph (1)— (A)through electronic resources, including Internet-based webinars; and
 (B)at physical locations, including small business development centers; and (3)make such materials available to—
 (A)business development programs administered by the Small Business Administration, including Women’s Business Centers, Veterans Business Outreach Centers, and U.S. Export Assistance Centers, and nonprofit research partners such as SCORE; and
 (B)business development entities that partner with Small Business Administration programs, including universities, nonprofits, business incubators, and business accelerators.
 3.Reporting RequirementNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner, shall submit to Congress a report describing how the Small Business Administration and the Internal Revenue Service will—
 (1)provide outreach and educational materials to small businesses, businesses of medium size, and startups regarding section 41(h) of the Internal Revenue Code of 1986, as amended by section 121 of the Protecting Americans from Tax Hikes Act of 2015; and
 (2)help and encourage tax advisors to educate such businesses about the important amendments made by such Act to section 41 of such Code.
			4.Small Business Development Centers
 Section 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended— (1)in subparagraph (S), by striking and at the end;
 (2)in subparagraph (T), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (U)in conjunction with the Internal Revenue Service, providing informational materials, education, and basic training—
 (i)to small businesses relating to Federal income tax credits available under the Internal Revenue Code of 1986, including—
 (I)credits available to businesses generally; and (II)credits available to small businesses and startups specifically, especially credits for research and experimentation; and
 (ii)which may be delivered— (I)in person; or
 (II)through an Internet website. .  